Citation Nr: 0423203	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic headache.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from October 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The veteran previously appealed multiple issues from the RO's 
June 1997 rating decision.  The veteran withdrew appeals for 
every issue except service connection for hearing loss and 
tinnitus, which were resolved in the veteran's favor by the 
RO's June 2000 rating decision.  Some of the withdrawn issues 
were subsequently adjudicated by the RO in a November 2001 
rating decision; however, the veteran did not appeal this 
rating decision and these issues are not currently before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A.  This assistance specifically includes 
obtaining all relevant records VA medical records.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).

In the August 2004 Informal Hearing Presentation the 
veteran's representative argued that the veteran's service 
connected hearing loss and post-traumatic headaches have 
increased in severity.  It appears that the veteran has been 
receiving ongoing VA treatment for these service-connected 
disabilities.  However, the claims folder contains only VA 
treatment records dated in April 1996 through March 1997.  
The Board is of the opinion that it is likely that additional 
treatment records are available from the VA Medical Centers 
(VAMCs) in Lake City and St. Petersburg regarding the 
veteran's treatment there, which might be helpful in the 
adjudication of the veteran's claim.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
relevant treatment records from the identified VA facilities.

The VCAA also provides that VA has a duty to assist the 
veteran in developing facts pertinent to her claim.  38 
U.S.C.A. § 5103A.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The record reveals that 
the veteran was last afforded a VA examination regarding his 
post-traumatic headaches in September 2001.  This examination 
revealed chronic headaches with of unknown cause.  However, 
as the veteran's representative argued in the August 2004 
Informal Hearing Presentation, this examination failed to 
provide the information necessary to evaluate the veteran 
under the current rating criteria, i.e., the number of 
prostrating attacks per month.  The representative also 
pointed out that the September 2001 examination is nearly 
three years old.  Because of these deficiencies the veteran's 
representative specifically requested a new VA examination.

The veteran was last afforded a VA examination regarding his 
hearing loss in January 1999.  This examination revealed non-
compensable hearing loss in both ears.  However, this 
examination is over five and a half years old.  Where the 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issues on appeal is either stale or does not address the 
current rating criteria, he is entitled to a current VA 
examinations to assess the current severity of his post-
traumatic head-aches and hearing loss.  This process is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all records, both 
outpatient and in-patient, from the Lake 
City and St. Petersburg VAMCs, for the 
veteran's treatment from March 2000 to 
the present.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected hearing loss.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
perform an audiogram to test the 
veteran's current level of hearing.  

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected post-traumatic 
headache disability.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically be asked to 
determine the number of prostrating 
attacks that the veteran suffers from per 
month.

4.  After completing any additional 
necessary development the RO should 
readjudicate the appeals.  If the either 
claim remains denied the RO must furnish 
the veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



